Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 01/15/2021 is acknowledged.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel M. Gotkin on 01/21/2020.
The application has been amended as follows: 
1. (Currently Amended) A sealing structure applied to a fuel supply apparatus of an internal combustion engine, the fuel supply apparatus including a delivery pipe, and a fuel injection valve, the delivery pipe including a mounting portion into which the fuel injection valve is inserted, the delivery pipe being configured to supply fuel pressure-fed from a fuel tank to the fuel injection valve, the fuel injection valve including a connection portion and a fuel introducing portion that are inserted into the mounting portion, the fuel introducing portion being provided to protrude from an end surface of the connection portion toward an upstream side in a direction in which fuel flows from the fuel tank toward the fuel injection valve, an outer diameter of the fuel introducing portion being 
an O-ring into which the fuel introducing portion is inserted; and 
a back-up ring into which the fuel introducing portion is inserted, the back-up ring being disposed between the O-ring and the end surface of the connection portion, the back-up ring having a cylindrical shape, wherein
an outer diameter of the back-up ring is smaller than an inner diameter of the mounting portion, 
the back-up ring includes a pressure-receiving surface that is a surface located closer to the O-ring, and a seating surface that is a surface located closer to the end surface of the connection portion, -2-Application No. 16/237,401 
an inner diameter of the back-up ring is gradually increased from the pressure- receiving surface toward the seating surface, and is greater than the outer diameter of the fuel introducing portion along all positions on a central axis of the fuel injection valve such that a gap between the back-up ring and the fuel injection valve is generated so that the entire back-up ring is spaced from the fuel injection valve, 
in a section of the back-up ring along the central axis of the fuel injection valve, an angle defined between the pressure-receiving surface of the back-up ring and an inner circumferential surface of the back-up ring is smaller than an angle defined between the pressure-receiving surface of the back-up ring and an outer circumferential surface of the fuel introducing portion, and 

 
2. (Currently Amended) A sealing structure applied to a fuel supply apparatus of an internal combustion engine, the fuel supply apparatus including: a delivery pipe; and a fuel injection valve, the delivery pipe including a mounting portion into which the fuel injection valve is inserted, the delivery pipe being configured to supply fuel pressure-fed from a fuel tank to the fuel injection valve, the fuel injection valve including a connection portion and a fuel introducing portion that are inserted into the mounting portion, the fuel introducing portion being provided to protrude from an end surface of the connection portion toward an upstream side in a direction in which fuel flows from the fuel tank toward the fuel injection valve, an outer diameter of the fuel introducing portion being smaller than an outer diameter of the connection portion, the sealing structure being configured to seal a gap between an -3-Application No. 16/237,401 inner circumferential surface of the mounting portion and the fuel injection valve, the sealing structure comprising: 
an O-ring into which the fuel introducing portion is inserted; and 
a back-up ring into which the fuel introducing portion is inserted, the back-up ring being disposed between the O-ring and the end surface of the connection portion, the back-up ring having a cylindrical shape, wherein 

an outer diameter of the back-up ring is gradually decreased from the pressure- receiving surface toward the seating surface, 
the outer diameter of the back-up ring in the pressure-receiving surface is smaller than an inner diameter of the mounting portion, 
an inner diameter of the back-up ring is greater than the outer diameter of the fuel introducing portion along all positions on a central axis of the fuel injection valve such that a gap between the back-up ring and the fuel injection valve is generated so that the entire back-up ring is spaced from the fuel injection valve, and 
in a direction orthogonal to the central axis, a length from an outer circumferential surface of the back-up ring in the seating surface to an inner circumferential surface of the back-up ring in the seating surface is shorter than a length from an outer circumferential surface of the fuel introducing portion in the end surface to an inner circumferential surface of the mounting portion.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sealing structure as claimed in independent claims 1 and 2 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
entire back-up ring is spaced from the fuel injection valve.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675